Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. patent application 14/039,722 filed 9/27/2013 under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/4/2021 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statement is being considered by the examiner.

Objections
Specification
The use of trademarks, such as “Apple Passbook” or “Google Wallet,” has been noted in this application (e.g., at ¶ [0029]).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the mental steps of providing an insurance application, initiating transmission of information between two mobile computers, generating a message once transmitted, sending a message, and initiating/settling an insurance claim.  As suggested in the application, this has long been accomplished by humans in person or using telephone/email accounts to exchange insurance information, and request a return receipt automatically from the email server ([0003]).  Running a vehicle license plate to determine an owner, or sending settlement/payment provisions to a claimant are also well recognized abstract ideas.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), i.e., insurance, and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014). “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
As such, the Claims are rejected under § 101, for being drawn towards non-statutory subject matter under Alice Corporation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 3, 5, 8, 9, 10, and 12 are rejected under 35 U.S.C. § 102(a)(1) for being anticipated by US 2010/0161491 to Bauchot et al.  
 With respect to Claims 1 and 8, Bauchot discloses a computer-implemented method, and non-transitory computer readable media adapted to perform the steps of providing an insurance application to a first mobile computing device wherein the insurance application is configured to transmit insurance information to a second mobile computing device; initiating, using the insurance application, transmission of insurance information from the first mobile computing device to a second mobile computing device; generating, using the insurance application, a message indicating that the insurance information was transmitted from the first mobile computing device to the second mobile computing device; and sending the message to an Insurance system wherein receipt of the message at the insurance system causes the insurance system to respond to the transmission of insurance information from the first mobile computing device to the second mobile computing device (¶¶ [0015-19];[0041], insurance company provides benefits; [0047], policy).
With respect to Claims 2 and 9, Bauchot teaches the use of NFC (or “bump”) technology to exchange information between mobile devices to effect a consolidated accident report, which includes insurance information (¶ [0019]).  
With respect to Claims 3 and 10, Bauchot teaches “the exchange of information between opposing parties” ¶ [0019], such as the exchange information between opposing insureds.
With respect to Claims 5 and 12, Bauchot teaches wherein receipt of the message at the insurance system causes the insurance system to respond by sending instructions to the insurance application at the first mobile device and further comprising: responsive to receipt of the instructions at the insurance application, requesting input at the insurance application indicating whether a vehicle incident occurred prior to the transmission of the insurance information from the first mobile device to the second mobile device, receiving, at the insurance application, input indicating whether the vehicle incident occurred prior to the transmission of the insurance information, and sending a response from the insurance application to the insurance system wherein the response indicates whether the vehicle incident occurred.  
Bauchot teaches “transmitting forms to a relevant party [insurance company] for review and editing” ¶ [0006], transmitting “nearly completed” ¶ [0043] forms, and providing “answers to a questions (sic)” ¶ [0048], including “is the vehicle damaged?”  thus encompassing instructions being sent back to a mobile device asking for additional information such as whether a vehicle incident occurred.

	Claims 15, 16, 19, and 20 are rejected under § 102(a)(2) as being anticipated by US 2014/0244312 to Gray et al.
With respect to Claim 15, Gray discloses a system for exchanging insurance information between individuals comprising one or more processors; a data store that stores insurance information and vehicle telematics information; a telematics analyzer that, in operation, analyzes the vehicle telematics information to determine whether a vehicle incident has occurred, and responsive to a determination that a vehicle incident has occurred, identify a first individual and a second individual involved in the vehicle incident based on at least a portion of the vehicle telematics information; and an insurance information exchange handler that, in operation, retrieves from the data store a first portion of the insurance information and a second portion of the insurance information, wherein the first portion of the insurance information is associated with the first individual and the second portion of the insurance information is associated with the second individual, initiates transmission of the second portion of the insurance  information to a first mobile computing device associated with the first individual, and initiates transmission of the first portion of the insurance information to a second mobile computing device associated with the second individual. ¶ [0015]; ¶ [0019]; ¶ [0022]; ¶ [0030] 
With respect to Claim 16, Gray teaches wherein: the insurance information exchange handler further, in operation, requests permission from the first individual to transmit the first portion of the insurance information to the second mobile computing device, and requests permission from the second individual to transmit the second portion of the insurance information to the first mobile computing device; the first portion of the insurance information is transmitted to the second mobile computing device responsive to receipt of permission from the first individual; and the second portion of the insurance information is transmitted to the first mobile computing device responsive to receipt of permission from the second individual. ¶ [0041]; ¶ [0044]
With respect to Claim 19, Gray teaches wherein: the insurance information exchange handler further, in operation, receives a share request from a third mobile computing device associated with a third individual, retrieves a third portion of the insurance information wherein the third portion of the insurance information is associated with the third individual, identifies a fourth individual to receive the third portion of the insurance information based on the share request, and initiates transmission of the third portion of the insurance information to a fourth mobile computing device associated with the fourth individual. (¶¶ [0030-1], third party exchanges/requests discussed throughout)
With respect to Claim 20, Gray teaches wherein: the share request includes a vehicle identifier that identifies a vehicle associated with the fourth individual; and the insurance information exchange handler identifies the fourth individual based on the vehicle identifier.  (¶ [0021], exchange device including law enforcement information (can run tags), which presumably would enable it to identify an individual based on a vehicle identifier.   ¶ [0034] “A notification entity may also use a device to collect information from third party sources”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 7, 11, and 14 are rejected under § 103 as being unpatentable over Bauchot in view of US 2013/0204645 to Lehman et al.
With respect to Claims 4 and 11, Bauchot teaches the underlying limitations as presented, but fails to teach wherein generating the message includes configuring the message to indicate a date on which the insurance information was transmitted, a time at which the insurance information was transmitted, and a geographic location at which the insurance information was transmitted.
Lehman teaches encoding an acknowledgement with time, date, and location stamps (¶ [0046]).  As noted in Lehman, insurance operations often require collaboration between insurance representatives and customers to capture new business, service existing business, and resolve insurance issues such as claim handling and fulfillment. ¶ [0004]  It would have been obvious to an ordinary artisan to modify the teachings of Bauchot to include a time, date, and location stamp with the message, in order to facilitate the resolution of insurance issues such as claim handling.
With respect to Claims 7 and 14, Bauchot teaches the underlying limitations as presented, but fails to teach receiving a proposed settlement amount from the Insurance system at the Insurance application; presenting the proposed settlement amount using the insurance application; prompting for first input at the insurance application that indicates whether the proposed settlement amount is accepted; and responsive to a determination that the first input indicates the proposed settlement amount is accepted, prompting for second input at the insurance application that comprises payment information, and sending the payment information to the insurance system, wherein receipt of the payment information at the insurance system causes the insurance system to initiate a payment to the individual associated with the vehicle using the payment information.
Lehman teaches a claims application client that facilities or completes the settlement of claims including executing payment (¶¶ [0050-1], claims 75, 89 therein).  Under the same rationale of claim 4, it would have been obvious for an ordinary artisan to add a similar claims application client to the system of Bauchot in effort to facilitate the resolution of claims. 

Claims 6 and 13 are rejected under § 103 as being unpatentable over Bauchot in view of Gray.
With respect to Claims 6 and 13, Bauchot teaches the underlying limitations as presented, but fails to teach receiving, at the insurance application, input requesting that the insurance information be provided to an individual associated with a vehicle; and prompting, using the insurance application, for input that comprises a vehicle identifier; generating, using the insurance application, a request that includes the vehicle identifier; sending the request to the insurance system wherein receipt of the request at the insurance system causes the insurance system to identify the individual associated with the vehicle based on the vehicle identifier, and provide the insurance information to the individual associated with the vehicle.
Gray teaches a notification entity, which may be the owner of the insured body (¶ [0015]).  Gray's system includes “exchange device 111” that stores and provides personal information and insurance information to notification entities, among others.  ¶¶ [0030-3]; and it discloses "pushing” exchange of information over a network 108 (¶ [0032]).  Gray discusses the unreliability and inefficiencies presented in conventional insurance exchanges (¶ [0002]).  It would have been obvious to one of ordinary skill in the art to modify Bauchot system to include a push exchange wherein a request that insurance information be sent to an individual associated with a vehicle is made, so as to make the Bauchot system more reliable and efficient.

Claim 17 is rejected under § 103 as being unpatentable over Gray in view of Lehman.
With respect to Claim 17, Gray teaches the underlying limitations as presented but fails to teach a settlement handler that, in operation, transmits a proposed settlement amount to the first mobile computing device associated with the first individual, transmits the proposed settlement amount to the second mobile computing device associated with the second individual, determine whether the proposed settlement amount has been accepted by the first individual and has been accepted by the second individual, and responsive to a determination that the proposed settlement amount has been accepted by the first individual and the second individual, initiate an electronic payment between the first individual and the second individual.
Lehman discloses an immediate response system operable to facilitate a full or partial settlement of claims (¶ [0050]); a claims application client operable to facilitate or complete the settlement of claims (e.g., a payment, a partial or full satisfaction, liquidation, etc.) (¶ [0051]).  Lehman further teaches wherein second mobile device is agent’s mobile device (¶ [0050).  See also, claim 89 therein.

Claim 18 is rejected under § 103 as being unpatentable over Gray in view of US 2004/0205622 to Jones et al.
With respect to Claim 18, Gray teaches the underlying limitations; but fails to teach the telematics analyzer further, in operation, initiates creation of a placeholder insurance claim responsive to a determination that the vehicle incident has occurred; the placeholder insurance claim is associated with the first individual and the second
individual; and the placeholder Insurance claim is automatically populated with first customer information associated with the first insurance customer and with second customer information associated with the second insurance customer.
Jones teaches "In an electronic document filing system, placeholder objects are used to provide an explicit representation of document files which are not yet present but which are explicitly expected by the system," (Abstract) as well as receiving notification of placeholder object redemption (¶ [0085]).  An advantage taught by Jones is "that filing system objects can provide a focus for actions associated with those objects" (¶ [0014]).  It would have been obvious to modify the system of Gray that functions with the transfer of electronic information, to include placeholders as taught by Jones, in order to effect the stated advantages therein, including enabling actions associated with the yet-to-be-received information to be performed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696